Title: To James Madison from Charles Pinckney, 22 February 1804
From: Pinckney, Charles
To: Madison, James



Dear Sir
February (22) 1804 In Madrid
Mr Willis the late Consul at Barcelona has just arrived here in this City & informs me he concieves it indispensibly necessary to his honour & Character that he should proceed immediately to Washington to exculpate himself from the Charge brought against him & particularly with respect to the fabrication of false Papers & I have told him it is his only remedy & that I am sure it will give the Government real pleasure to see him able to do so because it must be very disagreeable indeed to them to suppose that any officer particularly a Citizen of the United States who was placed in the highly confidential situation of a Consul at a large maritime port to guard our commercial rights & detect fraud, & impositions should himself be charged as the Promoter or cause of them.
I inclose a triplicate of Mr Cevallos’s Letter to me renouncing & withdrawing his Catholic Majesty’s Objections to the sale of Louisiane by France & am now writing you by another Opportunity. To the President I always request to be affectionately presented & I remain with my best wishes & respectful regard Dear Sir Yours Truly
Charles Pinckney
 

   
   RC and enclosure (DNA: RG 59, DD, Spain, vol. 6A). RC docketed by Wagner as received 16 Mar. For enclosure, see n. 1.



   
   The enclosure is a copy (2 pp.; in Spanish; docketed by Wagner as received in Pinckney’s 22 Feb. 1804 dispatch) of Cevallos to Pinckney, 10 Feb. 1804. For a summary of the letter, see Pinckney to JM, 12 Feb. 1804, n. 1.


